Exhibit 10.1

 

February 14, 2006

 

 

Granite Broadcasting Corporation

767 Third Avenue

34th Floor

New York, NY 10017

Attention: Lawrence I. Wills

Senior Vice President-Chief Financial Officer

 

Dear Mr. Wills:

 

Reference is made to that certain Purchase and Sale Agreement (the “Purchase
Agreement”) dated as of September 8, 2005 among AM Broadcasting KBWB, Inc. (the
“Buyer”), Granite Broadcasting Corporation (“Granite”), KBWB, Inc. (“KBWB”) and
KBWB License, Inc., as amended by that certain Amendment dated September 22,
2005, as further amended by that certain Amendment dated October 13, 2005 (the
“KBWB Licensee” and together with Granite and KBWB, the “Sellers”).  Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Purchase Agreement.

 

Sellers and Buyer hereby acknowledge and agree that the Purchase Agreement is
hereby amended as follows:

 

1.             No Shop.  Section 6.2 of the Purchase Agreement is hereby deleted
in its entirety.

 

2.             Termination Rights.  Sections 17.1 and 17.2  of the Purchase
Agreement is hereby deleted in its entirety and replaced with the following:

 

“17.1  Events of Termination.

 

17.1.1      Termination By Either Party.  The Buyer and the Sellers shall each
have the right to terminate the Purchase Agreement, at any time, by providing
written notice to the other party.

 

17.1.2      Automatic Termination.  The Agreement shall terminate automatically
without further action or notice by either party upon the first of either (a)
the expiration of the FCC Consent and any extensions thereof, or (b) May 1,
2006.

 

17.2  Effect of Termination.  If this Agreement is terminated pursuant to
Section 17.1, this Agreement will forthwith become null and void, and there will
be no liability or obligation on the part of any party hereto (or any of their
respective officers, directors, employees, agents or other representatives or
Affiliates), except that the provisions with respect to the expenses in Article
XVI hereof and public announcements and confidentiality in Sections 19.14 and
19.15 hereof will continue to apply following any such termination.”

 

3.             Confidentiality.  Notwithstanding the provisions of Section 18.2
to the contrary, the Sellers shall be permitted to disclose information relating
to the Business to any Potential Acquirer in connection with any offer or
proposal for the purchase and sale of the Broadcasting

 

--------------------------------------------------------------------------------


 

Assets or any interests of KBWB or KBWB Licensee, or with respect to any merger,
acquisition, combination, consolidation or similar transaction involving, KBWB,
KBWB Licensee, the Station or the Broadcasting Assets.

 

4.             Mutual Release.  Buyer, for itself and its successors in
interest, predecessors in interest, assigns, Affiliates, and each of their
respective officers, directors, shareholders, partners, members, employees,
representatives, insurers, attorneys, consultants, accountants and agents
(“Related Parties”) will and hereby does, release and discharge each of Sellers
and their Related Parties from any and all claims, losses, debts, charges,
damages, demands, obligations, causes, actions or rights of action of whatever
kind or nature in law, equity or otherwise, whether now known or unknown,
suspected or unsuspected, which have existed, which do exist or which hereafter
can, shall or may exist, based on any facts, circumstances, events, actions or
omissions occurring on or before the date of this Letter Agreement relating to
or arising out of the Purchase Agreement and the transactions contemplated
thereby (“Released Claims”).  Each of Sellers, for themselves and their Related
Parties, will and hereby does, release and discharge Buyer and its Related
Parties from any and all Released Claims.  The parties each warrant and
represent that they have not previously transferred or assigned any Released
Claims.  The parties each represent and covenant that they shall forever refrain
from bringing any legal action with respect to, or otherwise pursue, any
Released Claims.

 

5.             Prior Agreements and Understandings.  This Letter Agreement
constitutes the final agreement of the parties concerning the matters referred
to herein, and supersedes all prior agreements and understandings with respect
to the matters covered by this Letter Agreement.

 

6.             Continuing Effect.  Except as set forth herein, all terms and
conditions of the Purchase Agreement shall remain in full force and effect,
which terms and conditions the parties hereby ratify and affirm.

 

7.             Governing Law.  This Letter Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and to be performed therein.

 

8.             Miscellaneous.  This Letter Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto. 
This Letter Agreement shall be binding upon, and shall be enforceable by and
inure solely to the benefit of, the parties hereto and their respective
successors and assigns; provided, however, that neither this Letter Agreement
nor any of the Sellers’ rights or obligations hereunder may be assigned by any
Seller without the prior written consent of the Buyer, and any attempted
assignment of this Letter Agreement or any of such rights by any Seller without
such consent shall be void and of no effect.  Any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Letter Agreement.  This
Letter Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same agreement..

 

[signatures on next page]

 

2

--------------------------------------------------------------------------------


 

If the above reflects your understanding of the parties’ agreement, please
acknowledge your acceptance of the foregoing by executing the countersignature
below.

 

 

AM BROADCASTING KBWB, INC.

 

 

 

 

 

By:

/s/ Kenneth R. Brotman

 

 

Name: Kenneth R. Brotman

 

Title:   President

 

Address: 1133 Connecticut Avenue, N.W.

 

 

Suite 700

 

 

Washington, D.C. 20036

 

Facsimile: (202) 454-1101

 

[additional signature pages to follow]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

GRANITE BROADCASTING CORPORATION

 

 

By:

/s/ Lawrence I. Wills

 

Name:

Lawrence I. Wills

Title:

Senior Vice President-Chief Financial Officer

 

 

Address: Granite Broadcasting Corporation

767 Third Avenue

34th Floor

New York, New York 10017

Facsimile:  (212) 826-2858

 

KBWB, INC.

 

 

By:

/s/ Lawrence I. Wills

 

Name:

Lawrence I. Wills

Title:

Vice President

 

Address: c/o Granite Broadcasting Corporation

767 Third Avenue

34th Floor

New York, New York 10017

Facsimile: (212) 826-2858

 

 

KBWB LICENSE, INC.

 

 

By:

/s/ Lawrence I. Wills

 

Name:

Lawrence I. Wills

Title:

Vice President

 

Address: c/o Granite Broadcasting Corporation

767 Third Avenue

34th Floor

New York, New York 10017

Facsimile: (212) 826-2858

 

--------------------------------------------------------------------------------